Citation Nr: 0123099	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic bilateral ankle 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
chronic bilateral ankle instability.

In connection with his appeal, the veteran testified at 
Travel Board hearing in July 2001, a transcript of which is 
associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative evidence shows clearly and 
unmistakably that the veteran's chronic bilateral ankle 
instability existed prior to service.

2.  The entire competent evidence of record fails to 
establish that the pre-existing chronic bilateral ankle 
instability increased in severity during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry is rebutted 
by clear and unmistakable evidence that chronic bilateral 
ankle instability was present prior to service.  38 U.S.C.A. 
§ 1132 (West 1991); 38 C.F.R. § 3.304(d) (2000).

2.  The veteran's chronic bilateral ankle instability was not 
aggravated during service.  38 U.S.C.A. §§ 1153, 5103A, 5107 
(West 1991); 38 C.F.R. 
§ 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing entitlement to service connection, to 
include specific to his chronic bilateral ankle instability.  
Also, by information letters, rating actions, the statement 
of the case and supplemental statements of the case, the 
veteran has been advised of the evidence considered in 
connection with his appeal, and the evidence potentially 
probative of the claim throughout the procedural course of 
the claims process.  The RO has attempted to associate 
records identified by the veteran with the claims file and 
the claims file reflects receipt of VA evaluation records.  
Finally, the veteran has offered argument as to the merits of 
his claim, and has been specifically advised as to the 
substance of the VCAA.  He has identified no further evidence 
pertinent to the appeal.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board's deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specifically to the new regulatory language.  Except for the 
amendments dealing with new and material evidence, the 
changes "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. At 45629.  A remand for adjudication by the RO would 
thus serve only to further delay resolution of the veteran's 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


Factual Background

Service medical records reveal that during the veteran's 
entrance examination in July 1975, he stated that he had 
injured his right ankle in a motorcycle accident and had been 
hospitalized for his injury.  The examiner found the lower 
extremities to be normal.  In September 1975, the veteran 
complained of right ankle pain with edema and tenderness and 
stated that he had torn ligaments three years prior.  
Recurrent ankle strains were noted.  Four days later, the 
examiner found that the veteran was unable to train because 
of the condition of his ankles.  The veteran's training was 
suspended on that date pending a review by the Medical Board.  
On examination for Medical Board purposes the veteran stated 
that he had had numerous ankle sprains of both ankles prior 
to entering active duty.  Physical examination revealed 
tenderness over the fibula collateral ligament, 
fibulocalcaneal and fibulo-talar ligament laterally.  There 
was swelling of the ankle and some minimal ankle instability 
to varus stress.  The diagnosis was chronic bilateral ankle 
instability.  The veteran received an honorable discharge 
after it was determined that he did not meet induction 
standards.  The Medical Board determined that the condition 
existed prior to service and was not aggravated by service.

In May 1998, the veteran brought an original claim for 
service connection for chronic bilateral ankle instability.  
On VA medical examination in September 1998 he stated that he 
had no symptoms, pain, or problems with the left ankle; 
therefore, the examiner only addressed the right ankle.  He 
gave a history of a twisting injury to the right ankle in 
basic training and being given a choice of surgery or service 
discharge.  He chose discharge.  The veteran complained that 
his right ankle would give out and swell up.  He reported no 
surgery for this condition.  Examination of the right ankle 
revealed full range of motion, with dorsiflexion to 25 
degrees and plantar flexion to 40 degrees.  Some swelling and 
tenderness was noted.  Ankle, dorsi, and plantar flexion 
strength was 5/5.  The diagnoses were right ankle instability 
due to trauma, healed with ligamental laxity.  The left ankle 
was deemed asymptomatic with insufficient clinical evidence 
available to warrant a diagnosis.

In July 2001, the veteran testified at a Travel Board 
hearing.  He reported that he first injured his right ankle 
during a 25-mile march about three weeks after beginning his 
active service.  He stated that he currently had an 
unbalanced right ankle that would give out on him and swell 
up once a week.  He claimed that he injured his left ankle in 
a motorcycle accident prior to service and that his service 
medical records erroneously state that he injured his right 
ankle.   

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1132; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1132; 38 C.F.R. 
§ 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have pre-existed service.  38 C.F.R. § 
3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. 38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record. 38 C.F.R. § 
3.304(b)(3).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993). The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable." 
Vanerson, 12 Vet. App. at 258 (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)). See also Crippen v. 
Brown, 9 Vet. App. 412 (1996).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation. See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 & n.2 (1997) 
(Steinberg, J., dissenting). 

Analysis

The veteran asserts that his chronic bilateral ankle 
instability had its onset in service.  Further, he and his 
representative argue that the presumption of soundness 
applies.  In the alternative, the veteran has argued that his 
chronic bilateral ankle instability underwent an increase in 
severity during service, thereby warranting service 
connection.

The initial question in this case is, therefore, whether the 
veteran's chronic bilateral ankle instability pre-existed 
service.

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  Crowe, 7 
Vet. App. at 245.  See also 38 C.F.R. § 3.304(b)(1).  At his 
entrance examination in July 1975, the veteran stated that he 
had injured his right ankle in a motorcycle accident and had 
been hospitalized for his injury.  However, the examiner 
found the lower extremities to be normal.  Although the 
veteran provided a history of pre-service existence of an 
ankle condition at the time of examination, under Crowe, 
supra, this does not constitute a notation of such 
conditions.  The presumption of soundness is, accordingly, 
applicable.

The Board continues to the question of whether there is clear 
and unmistakable evidence to overcome the presumption of 
soundness.  Most probative to that question is the in-service 
Medical Board, which concluded that the veteran's chronic 
bilateral ankle instability had been present prior to 
service. The Court has held that the bare conclusions of a 
Medical Board of review without more are not sufficient to 
rebut the presumption of soundness.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  However, here the Board has considered 
the service Medical Board findings, the veteran's statements 
that he had numerous ankle sprains of both ankles prior to 
entering active duty, the fact that he had been on active 
duty for less than a month when he began having ankle 
complaints and the fact that complaints in service were 
primarily of the right ankle, consistent with the history of 
preservice right ankle injury given on service entry 
examination.  

The determination in service that the veteran's bilateral 
ankle disability existed prior to service was made by a 
medical professional who had an opportunity to examine the 
veteran.  Applying medical principles and the history 
reported by the veteran, he determined that the disability 
had existed prior to service.  Additionally, a Medical Board 
consisting of three medical professionals (one of them being 
the physician who had examined the veteran) unanimously 
determined that the bilateral ankle disability preexisted 
service.  

The Board has also considered the veteran's own statements 
denying a pre-service ankle condition which were provided in 
connection with the instant appeal, in opposition to history 
recorded by medical professionals contemporaneously to an 
evaluation for chronic bilateral ankle instability.  The 
Board emphasizes that the veteran's own denials of pre-
service chronic bilateral ankle instability were made in 
connection with his current VA claim.  Consistently in 
connection with treatment in service, however, he reported a 
history of ankle problems beginning prior to service.  The 
Board finds the veteran's history given contemporaneously to 
in-service treatment to be far more credible than 
contradictory statements made in connection with his 
compensation claim over 20 years later.  His current 
assertion that he injured his left ankle rather than his 
right ankle before service is also not credible in light of 
the consistent history of preservice right ankle injury given 
on service entrance examination and for treatment purposes 
during service.

The Board also notes the representative's assertion that the 
service entrance examination is a statement against interest 
that cannot be considered under 38 C.F.R. § 3.304(b)(3).  
However, that statement is one of medical history provided 
prior to service and it is not a declaration of etiology or 
inservice incurrence of an injury or disability.  It does not 
fall within the prohibition of 38 C.F.R. § 3.304(b)(3).

Based on the above, the Board concludes that the evidence 
clearly and unmistakably establishes that the veteran's 
chronic bilateral ankle instability was present prior to 
service, and the presumption of soundness is, therefore, 
rebutted.

The question still remains, however, whether the pre-existing 
chronic bilateral ankle instability increased in severity in 
service.  As stated above, once a condition is properly found 
to have been preexisting, the presumption of aggravation 
provides that a preexisting disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a) (emphasis added).  However, 
here, the Board finds that the presumption is not applicable.  
At the outset, the Board notes that the veteran had active 
service for only 42 days until he was discharged.  The Board 
does not dispute that the veteran experienced ankle pain and 
strains during service.  The service medical board concluded 
in an unanimous decision, however, that his chronic bilateral 
ankle instability did not increase in severity during 
service. 

There is no competent medical evidence demonstrating that the 
veteran's chronic bilateral ankle instability increased in 
severity during service.  The mere notation in service of 
ankle pain and strains does not establish an increase in the 
veteran's chronic bilateral ankle instability.  Additionally, 
the veteran has not submitted any evidence that he has 
received treatment for his chronic bilateral ankle 
instability since service.  With regard to his left ankle 
particularly, on recent VA examination, he reported having no 
difficulty with the ankle and there was insufficient evidence 
of pathology to warrant a diagnosis.  In sum, the entirety of 
the competent evidence, including that before, during and 
after service, reflects that the veteran's chronic bilateral 
ankle instability did not undergo an increase in severity 
during service, and thus VA need not rebut the presumption of 
aggravation by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306.  Thus, the claim for service connection for chronic 
bilateral ankle instability is denied.

ORDER

Service connection for chronic bilateral ankle instability is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

